Appeal from a judgment of the County Court of Schenectady County (Eidens, J.), rendered January 27, 2003, convicting defendant upon his plea of guilty of the crime of robbery in the second degree.
Pursuant to a plea bargain, which included the waiver of his right to appeal, defendant pleaded guilty to the crime of robbery in the second degree based upon his participation in a hotel robbery. Defendant was sentenced in accordance with the negotiated plea agreement to a prison term of five years followed by five years’ postrelease supervision. Defendant’s challenge to the harshness of the sentence imposed is unpreserved for our review given his knowing and intelligent waiver of his right to appeal (see People v Hidalgo, 91 NY2d 733, 737 [1998]; People v Vedder, 1 AD3d 803, 803 [2003]). Nevertheless, were we to consider the merits, we would be unpersuaded by defendant’s assertion that his age, academic and employment history, family background and lack of criminal history, which were all considered by County Court, present extraordinary circumstances warranting a reduction of the sentence in the interest of justice (see People v French, 302 AD2d 751 [2003]; People v Cruz, 244 AD2d 803, 804-805 [1997]).
Crew III, J.E, Carpinello, Mugglin, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed.